Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered December 19, 2007, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal constituted a valid waiver of the issues raised by him, including those raised in his supplemental pro se brief (see People v Kemp, 94 NY2d 831 [1999]; People v Lococo, 92 NY2d 825, 827 [1998]). Rivera, J.P., Santucci, Chambers and Hall, JJ., concur.